NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                        JAN 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ANTHONY TYRONE CAMPBELL,                         No. 15-16438

              Plaintiff - Appellant,              D.C. No. 1:14-cv-01218-LJO-DLB

    v.
                                                  MEMORANDUM*
 JEFFREY BEARD; et al.,

              Defendants - Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Lawrence J. O'Neill, District Judge, Presiding

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Anthony Tyrone Campbell, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process violations arising out of a disciplinary hearing and placement in

administrative segregation. We have jurisdiction under 28 U.S.C. § 1291. We

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal

under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Campbell’s due process claims because

Campbell failed to allege facts sufficient to show that he was denied any

procedural protections that were due. See Wolff v. McDonnell, 418 U.S. 539, 563-

70 (1974) (setting forth due process requirements for prison disciplinary

proceedings); Toussaint v. McCarthy, 801 F.2d 1080, 1100-01 (9th Cir. 1986)

(setting forth due process requirements for placement in administrative

segregation), abrogated in part on other grounds by Sandin v. Conner, 515 U.S.
472 (1995).

      To the extent that Campbell seeks to challenge the results of his prison

disciplinary hearing, the district court properly dismissed Campbell’s claims

because, notwithstanding Campbell’s acquittal in a related criminal case, he has

not demonstrated that the results of the disciplinary hearing, including the loss of

good-time credits, have been invalidated. See Edwards v. Balisok, 520 U.S. 641,

648 (1997) (a “claim for declaratory relief and money damages, based on

allegations . . . that necessarily imply the invalidity of the punishment imposed,”

                                          2                                     15-16438
including the deprivation of good-time credits, “is not cognizable under § 1983”);

Heck v. Humphrey, 512 U.S. 477, 487 (1994) (if “a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence . . .

the complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated”). Because the district court

did not specify whether the dismissal of Campbell’s claims was with or without

prejudice, we treat the dismissal as being without prejudice. See Trimble v. City

of Santa Rosa, 49 F.3d 585, 585 (9th Cir. 1995) (per curiam) (dismissals under

Heck are without prejudice).

      Campbell’s motion for appointment of counsel, filed on January 4, 2016, is

denied.

      AFFIRMED.




                                           3                                    15-16438